Pee Cueiam.
A petition for a re-hearing was filed in the above stated cause, upon the theory that in the opinion filed therein, the *526court stated that twenty-five of the reasons presented by the counsel for plaintiff in error for a reversal could not be considered, because there was nothing in the printed case which indicated that the cause had been brought up for review under the one hundred and thirty-sixth section of the Criminal Procedure act. See State v. Browne, 7 N. J. Mis. R. 1.
Upon a re-examination of the record, we find there was such a certification which entitled the plaintiff in error to have the reasons considered under the one hundred and thirty-sixth section of the Criminal Procedure act, as well as on the assignments of errors. ,
The failure to consider the reasons arose from the fact that the printed case contained no special reference to the certificate in the index, and moreover, upon looking through the record, such certificate is not in the place where it is usual for it to be in the orderly making .up of the record.
We have since examined the reasons advanced, by counsel of plaintiff in error, for reversal of the judgment, and do not find them to be. of sufficient legal substance, so as to lead to any different result from that arrived at by the court, upon its original determination of the case.
The application for a re-hearing is denied.